DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 9 are amended by Examiner’s amendment.
Claims 1-17 and 21-23 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Richard Machonkin (Reg. No. 41962) on 5/6/21.
	Claim 1 has been amended for the sake of clarity under 35 USC 101. Claims 1 and 9 of the application have been amended as follows:

(Currently Amended) A method comprising:	
	detecting, by a vehicle, a sensor-testing trigger, wherein detecting the sensor-testing trigger comprises determining that the vehicle is within a threshold distance to a target in a first region of an environment of the vehicle; 

	determining a first priority of scanning the first region using a sensor of the vehicle, and a second priority of scanning a second region of the environment using the sensor; 
	based on at least the first priority being higher than the second priority, obtaining sensor data collected by the sensor after the detection of the sensor-testing trigger, wherein the sensor data is indicative of a scan of the first region of the environment that includes the target;
	comparing the sensor data with previously-collected sensor data indicating detection of the target by one or more sensors during one or more previous scans of the environment; [[and]]
	based on at least the comparison, generating, for each of the plurality of different environmental conditions, performance metrics related to the sensor of the vehicle and a respective environmental condition of the plurality of different environmental conditions; and
	causing, based on at least scans of the environment by the sensor and navigation instructions, the vehicle to move toward a destination location in the environment.

	9. (Currently Amended) The method of claim 6, further comprising: 
	

	in response to at least a difference between the first measurement and the second measurement being greater than a threshold, modifying the navigation instructions to cause the vehicle to stop.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20190051063 ("Tatourian"), US20180180440 ("Masuda"), and US20200018618 ("Ozog").
	The following is the Examiner's statement of reasons for allowance:
	Tatourian discloses an apparatus for sensor management in computer-assisted or autonomous driving (CA/AD) vehicles, comprising a sensor analyzer and a sensor manager. The sensor analyzer is to determine a difference between a baseline sensor reading of a landmark, and a subsequent reading of the same landmark at a later point 
	Masuda discloses an information processing system that includes: an acquisition unit configured to acquires position information indicating a position of a vehicle, sensor performance information indicating the performance of a sensor mounted on the vehicle, and weather information corresponding to the position of the vehicle; and a database creation unit configured to creates correlation data indicating a correlation between the weather information and the sensor performance information on the basis of the information acquired by the acquisition unit. 
	Ozog discloses a system, methods, and other embodiments relating to improving calibration of an onboard sensor of a vehicle. In one embodiment, a method includes, in response to acquiring sensor data from a surrounding environment of the vehicle using the onboard sensor, analyzing the sensor data to determine calibration parameters for the onboard sensor. The method includes identifying a suitability parameter that characterizes how well the surrounding environment provides for determining the calibration parameters. The method includes generating annotations within a map that specify at least the suitability parameter for a location associated with the sensor data. In further aspects, the method includes identifying, from the map, a calibration route for the vehicle that is a deviation from a current route in response to determining that the calibration state of the onboard sensor does not satisfy the calibration threshold. 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claim 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663